EXHIBIT 10.10



The Residences on McGinnis Ferry
ENVIRONMENTAL INDEMNITY AGREEMENT
This ENVIRONMENTAL INDEMNITY AGREEMENT (this “Agreement”), dated as of October
16, 2014, is executed by STAR MCGINNIS FERRY, LLC, a Delaware limited liability
company (“Borrower”), to and for the benefit of BERKADIA COMMERCIAL MORTGAGE
LLC, a Delaware limited liability company (“Lender”).
RECITALS:
A.    Borrower is the owner of the real property more particularly described on
Exhibit A attached hereto and made a part hereof (the “Mortgaged Property”).
B.    Pursuant to that certain Multifamily Loan and Security Agreement dated as
of the date hereof, by and between Borrower and Lender (as amended, restated,
replaced, supplemented or otherwise modified from time to time, the “Loan
Agreement”), Lender is making a loan to Borrower in the original principal
amount of Seventy-Three Million Six Hundred Sixty Thousand Six Hundred and
00/100 Dollars ($73,660,600.00) (the “Mortgage Loan”), as evidenced by that
certain Multifamily Note dated as of the date hereof, executed by Borrower and
made payable to the order of Lender in the amount of the Mortgage Loan (as
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Note”).
C.    The Mortgage Loan is evidenced by the Note issued pursuant to the Loan
Agreement and is secured by, among other things, the Security Instrument and the
Loan Agreement.
D.    As a condition to the making of the Mortgage Loan to Borrower, Lender
requires Borrower to deliver this Agreement.
AGREEMENTS:
NOW, THEREFORE, for and in consideration of the foregoing and for other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, Borrower agrees as follows:
1.
Recitals.

The recitals set forth above are true and correct and are hereby incorporated by
reference.
2.
Defined Terms.

All capitalized terms used but not defined in this Agreement shall have the
meanings assigned to them in the Loan Agreement. As used in this Agreement, the
following terms shall have the following meanings:
“Environmental Inspections” means environmental inspections, reports, tests,
investigations, studies, audits, reviews or other analyses (including those
related to Significant Mold) with respect to the Mortgaged Property.



Environmental Indemnity Agreement
Form 6085
Page 1
Fannie Mae
08-14
© 2014 Fannie Mae

--------------------------------------------------------------------------------





“Environmental Laws” means (a) all present and future federal, state and local
laws, ordinances, regulations, standards, rules, policies and other governmental
requirements, administrative rulings, court judgments and decrees, and all
amendments thereto, relating to pollution or protection of human health,
wildlife, wetlands, natural resources or the environment (including ambient air,
surface water, ground water, land surface or subsurface strata) including such
laws governing or regulating the use, generation, storage, removal, remediation,
recovery, treatment, handling, transport, disposal, control, release, discharge
of, or exposure to, Hazardous Materials.  Environmental Laws include the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
Section 9601, et seq., the Resource Conservation and Recovery Act, 42 U.S.C.
Section 6901, et seq., the Toxic Substances Control Act, 15 U.S.C. Section 2601,
et seq., the Federal Water Pollution Control Act, 33 U.S.C. Section 1251, et
seq., the Hazardous Materials Transportation Act, 49 U.S.C. Section 5101, et
seq., the Clean Air Act, 42 U.S.C. Section 7401, et seq., the Safe Drinking
Water Act, 42 U.S.C. Section 300f, et seq., the Occupational Safety and Health
Act, 29 U.S.C. Chapter 15, et seq., the Oil Pollution Act of 1990, 33 U.S.C.
Section 2701, et seq., the Federal Insecticide, Fungicide and Rodenticide Act,
7 U.S.C. Section 136, et seq., and the River and Harbors Appropriation Act,
33 U.S.C. Section 403, et seq., and their state and local analogs, as any such
statutes may be amended, restated, modified, or supplemented from time to time,
and (b) all voluntary cleanup programs and/or brownfields programs under
federal, state or local law, as may be amended, restated, modified, or
supplemented from time to time.
“Environmental Permit” means any permit, license, agreement (including any
agreement or undertaking pursuant to a voluntary cleanup program and/or a
brownfields program) or other authorization issued under any Environmental Law
with respect to any activities or businesses conducted on or in relation to the
Mortgaged Property.
“Hazardous Materials” means any substance, chemical, material or waste now or in
the future defined as a “hazardous substance,” “hazardous material,” “hazardous
waste,” “toxic substance,” “toxic pollutant,” “contaminant” or “pollutant”
within the meaning of or regulated or addressed under any Environmental Law.
Without limiting the generality of the foregoing, Hazardous Materials includes:
Significant Mold; petroleum and petroleum products and compounds containing them
or derived from them, including natural gas, gasoline, diesel fuel, oil and
other fuels and petroleum products or fractions thereof; radon; carcinogenic
materials; explosives; flammable materials; infectious materials; corrosive
materials; mutagenic materials; radioactive materials; polychlorinated biphenyls
(PCBs) and compounds containing them; lead and lead-based paint; asbestos or
asbestos‑containing materials in any form that is or could become friable;
underground or above-ground storage tanks, whether empty or containing any
substance; pipelines constructed for the purpose of transporting Hazardous
Materials, whether empty or containing any substance; any substance the presence
of which on, under or about the Mortgaged Property is regulated or prohibited by
any Governmental Authority; any substance that is designated, classified or
regulated pursuant to any Environmental Law; and any medical products or
devices, including those materials defined as “medical waste” or “biological
waste” under relevant statutes or regulations pertaining to any Environmental
Law.
“Indemnitees” means, collectively:
(a)    Lender;
(b)    any prior owner or holder of the Note;
(c)    the Loan Servicer;



Environmental Indemnity Agreement
Form 6085
Page 2
Fannie Mae
08-14
© 2014 Fannie Mae




--------------------------------------------------------------------------------




(d)    any prior Loan Servicer;
(e)    the officers, directors, shareholders, partners, managers, members,
employees and trustees of any of the foregoing; and
(f)    the heirs, legal representatives, successors and assigns of each of the
foregoing.
“O&M Plan” means a written plan, document, or agreement containing ongoing
operating, maintenance, or monitoring actions for the Mortgaged Property or
Improvements thereon.
“Prohibited Activities or Conditions” means any of the following:
(a)    the presence, use, generation, release, treatment, processing, storage,
handling or disposal of any Hazardous Materials on, about or under the Mortgaged
Property or any other property owned, leased or otherwise controlled by
Borrower, Guarantor, Key Principal or any Borrower Affiliate that is adjacent to
the Mortgaged Property or which impacts the Mortgaged Property;
(b)    the transportation of any Hazardous Materials to, from or across the
Mortgaged Property;
(c)    any Remedial Work at, about or under the Mortgaged Property that has not
been fully conducted in accordance with an O&M Plan approved in writing by
Lender;
(d)    any activity on the Mortgaged Property that requires an Environmental
Permit or other written authorization under Environmental Laws without Lender’s
prior written consent;
(e)    any occurrence or condition on the Mortgaged Property or any other
property owned, leased or otherwise controlled by Borrower, Guarantor, Key
Principal or any Borrower Affiliate that is adjacent to the Mortgaged Property,
which occurrence or condition is or is expected to be in violation of or
noncompliance with Environmental Laws, or in violation of or noncompliance with
the terms of any Environmental Permit; or
(f)    any activities on the Mortgaged Property that directly or indirectly
result in other property (whether adjacent to the Mortgaged Property or
otherwise) being contaminated with Hazardous Materials or which causes such
other property to be in violation of or noncompliance with Environmental Laws.
Provided, however, excluded from this definition shall be the safe and lawful
use and storage of:
(1)    pre-packaged supplies, cleaning materials and petroleum products in such
quantities and types as are customarily used for residential purposes and in the
operation and maintenance of comparable multifamily properties so long as all of
the foregoing are used, stored, handled, transported and disposed of in
compliance with Environmental Laws;
(2)    cleaning materials, personal grooming items and other items sold in
pre-packaged containers for consumer use in such quantities and types as are
customarily found in comparable multifamily properties and which are used by
tenants and occupants of residential dwelling units in the Mortgaged Property;
(3)    petroleum products used in the operation and maintenance of motor
vehicles from time to time located on the Mortgaged Property’s parking areas, in
such quantities and types as are customarily used in the operation and
maintenance of comparable multifamily



Environmental Indemnity Agreement
Form 6085
Page 3
Fannie Mae
08-14
© 2014 Fannie Mae




--------------------------------------------------------------------------------




properties and so long as all of the foregoing are used, stored, handled,
transported and disposed of in compliance with Environmental Laws;
(4)    petroleum products stored in above-ground and underground storage tanks,
so long as the existence of such above-ground and underground storage tanks has
been previously disclosed by Borrower to Lender in writing and any such tank
complies with and at all times continues to comply with all requirements of
Environmental Laws; and
(5)    natural gas when transported and used for residential purposes in
combustion appliances.
“Remedial Work” means any investigation, site monitoring, containment,
abatement, clean-up, removal, restoration or other remedial work in connection
with any Significant Mold, Environmental Laws, or order of or agreement with any
Governmental Authority that has or acquires jurisdiction over the Mortgaged
Property, or the use, operation or improvement of the Mortgaged Property under
any Environmental Law or as recommended in writing by an environmental
professional, certified industrial hygienist or person with similar
qualifications with respect to Significant Mold.
“Significant Mold” means any mold, fungus, bacterial, viral, or microbial matter
or pathogenic organisms at, in or about the Mortgaged Property of a type or
quantity that:
(a)results in, or should reasonably result in, Remedial Work or a significant
risk to human health or the environment as determined by a written analysis
prepared by an environmental professional, certified industrial hygienist or
person with similar qualifications reasonably acceptable to Lender;
(b)is required or recommended to be addressed pursuant to Environmental Law, or
written recommendation of an environmental professional, certified industrial
hygienist or person with similar qualifications; or
(c)would materially and negatively impact the value of the Mortgaged Property.
3.
Environmental Representations and Warranties.

Borrower represents and warrants to Lender that as of the Effective Date, except
as previously disclosed by Borrower to Lender in writing or as set forth in any
Environmental Inspection performed with respect to the origination of the
Mortgage Loan dated prior to the Effective Date:
(a)neither Borrower nor any Borrower Affiliates are in possession of any
Environmental Inspections (or any environmental inspections of any other
property owned, leased or otherwise controlled by Borrower or Borrower Affiliate
that is adjacent to the Mortgaged Property) that have not been provided to
Lender, nor have any Environmental Inspections (or any environmental inspections
of any other property owned, leased or otherwise controlled by Borrower or
Borrower Affiliate that is adjacent to the Mortgaged Property) been conducted by
or on behalf of Borrower that have not been provided to Lender;
(b)Borrower has not at any time engaged in, caused or permitted any Prohibited
Activities or Conditions other than Prohibited Activities or Conditions that are
the subject of an O&M Plan approved in writing by Lender;
(c)Guarantor has not at any time engaged in, caused or permitted any Prohibited
Activities or Conditions with respect to the Mortgaged Property or any adjacent
property owned by Borrower, Guarantor, Key Principal or any Borrower Affiliate;



Environmental Indemnity Agreement
Form 6085
Page 4
Fannie Mae
08-14
© 2014 Fannie Mae




--------------------------------------------------------------------------------




(d)to Borrower’s knowledge, no Prohibited Activities or Conditions exist or have
existed on the Mortgaged Property or on any adjacent property owned, leased or
otherwise controlled by Borrower, Guarantor, Key Principal or any Borrower
Affiliate;
(e)the Mortgaged Property does not now contain any above-ground or underground
storage tanks, and, to Borrower’s knowledge, the Mortgaged Property has not
contained any above-ground or underground storage tanks in the past. If there is
or was any storage tank located on the Mortgaged Property which has been
previously disclosed by Borrower to Lender in writing or in any Environmental
Inspection, that tank complies with, or has been removed in accordance with, all
requirements of Environmental Laws;
(f)Borrower has complied with all Environmental Laws, including all requirements
for notification regarding the presence of or any releases of Hazardous
Materials. Without limiting the generality of the foregoing, Borrower has
obtained all Environmental Permits required for the operation of the Mortgaged
Property in accordance with Environmental Laws now in effect, Borrower has
disclosed all such Environmental Permits to Lender, and all such Environmental
Permits are in full force and effect;
(g)to Borrower’s knowledge, no event has occurred with respect to the Mortgaged
Property that constitutes, or with the passing of time or the giving of notice
would constitute, noncompliance with the terms of any Environmental Permit;
(h)there are no actions, suits, claims, orders, proceedings pending or, to
Borrower’s knowledge, threatened that involve the Mortgaged Property and allege,
arise out of or relate to any Prohibited Activity or Condition; and
(i)Borrower has not received any written complaint, order, notice of violation
or other communication from any Governmental Authority with regard to air
emissions, water discharges, noise emissions or Hazardous Materials, or any
other environmental, health or safety matters affecting the Mortgaged Property
or any other property owned, leased or otherwise controlled by Borrower,
Guarantor, Key Principal or any Borrower Affiliate that is adjacent to the
Mortgaged Property.
4.
Environmental Covenants.

(a)    Borrower shall not engage in, cause or permit any Prohibited Activities
or Conditions other than Prohibited Activities or Conditions that are the
subject of an O&M Plan approved in writing by Lender so long as Borrower remains
in full compliance therewith.
(b)    Borrower shall take all commercially reasonable actions (including the
inclusion of appropriate provisions in any Leases executed after the date of
this Agreement) to prevent its employees, agents and contractors, and all
tenants and other occupants from causing or permitting any Prohibited Activities
or Conditions. Borrower shall not lease or allow the sublease or use of all or
any portion of the Mortgaged Property to any tenant or subtenant for
nonresidential use by any user that, in the ordinary course of its business,
would cause or permit any Prohibited Activity or Condition.
(c)    Borrower shall not permit Guarantor to engage in, cause or permit any
Prohibited Activities or Conditions with respect to any property that is
adjacent to the Mortgaged Property that is owned, leased or otherwise controlled
by Borrower, Guarantor, Key Principal or any Borrower Affiliate.



Environmental Indemnity Agreement
Form 6085
Page 5
Fannie Mae
08-14
© 2014 Fannie Mae




--------------------------------------------------------------------------------




(d)    Lender shall have the right to require the establishment of, monitor and
review an O&M Plan with respect to Hazardous Materials on the Mortgaged Property
or any other property owned, leased or otherwise controlled by Borrower,
Guarantor, Key Principal or any Borrower Affiliate that is adjacent to the
Mortgaged Property. If an O&M Plan has been established, Borrower and its
employees shall comply in a timely manner with, and shall use all commercially
reasonable efforts to cause all agents and contractors of Borrower and any other
persons present on the Mortgaged Property to comply with, the O&M Plan. All
costs of performance of Borrower’s obligations under any O&M Plan shall be paid
by Borrower, and Lender’s reasonable out‑of‑pocket costs incurred in connection
with the monitoring and review of the O&M Plan and Borrower’s performance shall
be paid by Borrower within ten (10) days of demand by Lender. Any such
out-of-pocket costs of Lender which Borrower fails to pay promptly shall become
an additional part of the Indebtedness as provided in the Security Instrument.
(e)    Borrower shall comply with all Environmental Laws applicable to the
Mortgaged Property, including (1) all requirements for notification regarding
the presence of or any releases of Hazardous Materials, and (2) all requirements
governing the presence or removal of any above-ground or underground storage
tank located on the Mortgaged Property. Without limiting the generality of the
previous sentence, Borrower shall obtain and maintain all Environmental Permits
required by Environmental Laws, shall comply with all conditions of such
Environmental Permits and all such Environmental Permits shall be kept in full
force and effect.
(f)    Borrower shall promptly notify Lender in writing upon the occurrence of
any of the following events:
(1)Borrower’s discovery of any Prohibited Activity or Condition;
(2)any plans to conduct or requirements to conduct any Remedial Work;
(3)Borrower’s receipt of notice of any action, suit, claim, proceeding, order,
notice of violation or other communication from any property management agents,
Governmental Authority or other Person with regard to present or future alleged
Prohibited Activities or Conditions or any other environmental, health or safety
matters affecting the Mortgaged Property or any other property owned, leased or
otherwise controlled by Borrower, Guarantor, Key Principal or any Borrower
Affiliate that is adjacent to the Mortgaged Property; and
(4)any representation or warranty in Section 3 of this Agreement was untrue as
of the date of this Agreement, or Borrower’s breach of any of its obligations
under this Section 4.
Any such notice given by Borrower shall not relieve Borrower of, or result in a
waiver of, any obligation under this Agreement, the Note or any other Loan
Document.
5.
Inspections.

Lender shall have the right to cause to be undertaken and thereafter obtain any
Environmental Inspections in connection with any Foreclosure Event, or as a
condition of Lender’s consent to any Transfer, or required by Lender following a
reasonable determination by Lender that Prohibited Activities or Conditions may
exist. Borrower shall pay within ten (10) days after written demand from Lender
the reasonable costs of any Environmental Inspections required by Lender in
accordance with this Section 5. Any such costs incurred by Lender (including the
fees and out-of-pocket costs of attorneys and technical consultants whether
incurred in connection with any judicial or administrative process or otherwise)
which Borrower fails to pay promptly after notice and request



Environmental Indemnity Agreement
Form 6085
Page 6
Fannie Mae
08-14
© 2014 Fannie Mae




--------------------------------------------------------------------------------




by Lender shall become an additional part of the Indebtedness as provided in the
Security Instrument. The results of all Environmental Inspections made by Lender
shall at all times remain the property of Lender and Lender shall have no
obligation to disclose or otherwise make available to Borrower or any other
party such results or any other information obtained by Lender in connection
with its Environmental Inspections; provided, however, if Borrower reimbursed
Lender for the cost of such Environmental Inspections, upon request by Borrower,
Lender shall provide a copy of such Environmental Inspections to Borrower.
Lender hereby reserves the right, and Borrower hereby expressly authorizes
Lender, to make available to any party, including any prospective bidder at a
foreclosure sale of the Mortgaged Property, the results of any Environmental
Inspections made by Lender or Borrower with respect to the Mortgaged Property.
Borrower consents to Lender notifying any party (either as part of a notice of
sale or otherwise) of the results of any Environmental Inspections. Borrower
acknowledges that Lender cannot control or otherwise assure the truthfulness or
accuracy of the results of any Environmental Inspections and that the release of
such results to prospective bidders at a foreclosure sale of the Mortgaged
Property may have a material and adverse effect upon the amount which a party
may bid at such sale. Borrower agrees that Lender shall have no liability
whatsoever as a result of delivering the results of any Environmental
Inspections to any third party, and Borrower hereby releases and forever
discharges Lender from any and all actions, suits, claims, proceedings, orders,
damages or causes of action, arising out of, connected with or incidental to
conducting any such Environmental Inspections or providing the results of the
same or delivering the same to any person or entity.
6.
Remedial Work.

If any Remedial Work is contemplated, planned or undertaken at or about the
Mortgaged Property or is (a) necessary to comply with or required by any
Environmental Law or order (that has not been stayed on appeal) of any
Governmental Authority that has or acquires jurisdiction over the Mortgaged
Property or the use, operation or improvement of the Mortgaged Property under
any Environmental Law or order, or (b) required by Lender based on written
recommendation from an environmental professional, certified industrial
hygienist or person with similar qualifications with respect to Significant
Mold, or (c) is otherwise required by Lender as a consequence of any Prohibited
Activity or Condition or to prevent the occurrence of a Prohibited Activity or
Condition, Borrower shall, at its sole cost and expense and by the earlier of
(1) thirty (30) days after notice from Lender demanding such action, or (2) the
applicable deadline required by Environmental Law or order, begin performing the
Remedial Work, and thereafter diligently prosecute it to completion, and shall
in any event complete the work by the time required by applicable Environmental
Law or order or relevant Governmental Authority. If Borrower fails to begin on a
timely basis or diligently prosecute any required Remedial Work, Lender may, at
its option, cause the Remedial Work to be completed, in which case Borrower
shall reimburse Lender on demand for the cost of doing so (including any related
reasonable attorneys’ fees). Any reimbursement due from Borrower to Lender shall
be due and payable within ten (10) days of demand by Lender.
7.
Cooperation.

Borrower, at its sole cost and expense, shall cooperate with any inquiry by any
Governmental Authority and any determination of Lender that Prohibited
Activities or Conditions may exist (as provided in Section 5), and shall timely
comply with any governmental or judicial order which arises from any alleged
Prohibited Activity or Condition.
8.
Indemnification.

(a)    Except (1) in connection with any Prohibited Activity or Condition caused
directly by Lender or its agents or employees after it takes possession as
mortgagee-in-possession or otherwise, (2) as set forth in Section 8(g), or (3)
to the extent that any such items occur solely as a



Environmental Indemnity Agreement
Form 6085
Page 7
Fannie Mae
08-14
© 2014 Fannie Mae




--------------------------------------------------------------------------------




result of the gross negligence or willful misconduct of Lender or its
affiliates, employees or representatives, as determined by a court of competent
jurisdiction pursuant to a final non-appealable court order, Borrower shall
indemnify, hold harmless and defend the Indemnitees for, from and against all
actions, suits, claims, proceedings, orders, damages, penalties and costs
(whether initiated or sought by Governmental Authorities or private parties),
including any reasonable fees and out-of-pocket expenses of attorneys and expert
witnesses, investigatory fees and remediation costs, whether incurred in
connection with any judicial or administrative process or otherwise, arising
directly or indirectly from any of the following:
(A)any breach of any representation or warranty of Borrower in this Agreement;
(B)any failure by Borrower to perform any of its obligations under this
Agreement;
(C)any Remedial Work;
(D)the existence or alleged existence of any Prohibited Activity or Condition,
including any loss, cost or damage arising out of the existence of any
underground storage tank on the Mortgaged Property, whether known or unknown to
any Borrower;
(E)the presence or alleged presence of Hazardous Materials on or under (i) the
Mortgaged Property or (ii) any other property if the Hazardous Materials were
derived from, or alleged to have derived from, the Mortgaged Property; and
(F)the actual or alleged violation of any Environmental Law at the Mortgaged
Property.
(b)Borrower shall be fully and personally liable for its obligations under this
Agreement. To the extent permitted by law, Borrower’s liability shall not be
limited by the amount of the Indebtedness, the repayment of the Indebtedness or
otherwise (including as a result of any limitation on personal liability set
forth in the Loan Agreement or any other Loan Document).
(c)Counsel selected by Borrower to defend Indemnitees shall be subject to the
approval of those Indemnitees, which approval shall not be unreasonably
withheld, conditioned or delayed. However, any Indemnitee may elect to defend
any action, suit, claim, proceeding, or order at Borrower’s expense if such
Indemnitee reasonably determines that there is a conflict between the interests
of Borrower and such Indemnitee, or if such Indemnitee reasonably determines
that such election is necessary to protect Indemnitee’s security under the
Security Instrument. Notwithstanding the foregoing, Lender may employ at its own
cost and expense its own legal counsel and consultants to prosecute, defend or
negotiate any action, suit, claim, proceeding, or order. Further, with the prior
written consent of Borrower (which shall not be unreasonably withheld, delayed
or conditioned), Lender may settle or compromise any action, suit, claim,
proceeding, or order. Borrower shall reimburse Lender within fifteen (15) days
of its receipt of written demand from Lender for all reasonable costs and
expenses incurred by Lender which are required to be reimbursed under the terms
of this provision, including all costs of settlements entered into in good
faith, and the reasonable fees and out-of-pocket expenses of attorneys and
consultants.
(d)Borrower shall not, without the prior written consent of those Indemnitees
who are named as parties to any action, suit, claim, proceeding, or order,
settle or compromise such action, suit, claim, proceeding, or order if the
settlement may materially and adversely affect any Indemnitee, as determined by
Lender, or results in the entry of any judgment that does not include as an
unconditional term the delivery by the claimant or plaintiff to Lender of a
written release of the applicable Indemnitees (such release satisfactory in form
and substance to Lender).



Environmental Indemnity Agreement
Form 6085
Page 8
Fannie Mae
08-14
© 2014 Fannie Mae




--------------------------------------------------------------------------------




(e)Borrower’s obligation to indemnify the Indemnitees shall not be limited or
impaired by any of the following, or by any failure of Borrower or any guarantor
to receive notice of or consideration for any of the following:
(1)the time for payment of the principal of or interest on the Indebtedness may
be extended or the Indebtedness may be renewed in whole or in part;
(2)the rate of interest on or period of amortization of the Mortgage Loan or the
amount of the Monthly Debt Service Payments payable under the Loan Documents may
be modified;
(3)the time for Borrower’s performance of or compliance with any covenant or
agreement contained in any Loan Document, whether presently existing or
hereinafter entered into, may be extended or such performance or compliance may
be waived;
(4)the maturity of the Indebtedness may be accelerated as provided in the Loan
Documents;
(5)any or all payments due under the Loan Agreement or any other Loan Document
may be reduced;
(6)any Loan Document may be modified or amended by Lender and Borrower in any
respect, including an increase in the principal amount of the Mortgage Loan;
(7)any amounts under the Loan Agreement or any other Loan Document may be
released;
(8)any security for the Indebtedness may be modified, exchanged, released,
surrendered or otherwise dealt with or additional security may be pledged or
mortgaged for the Indebtedness;
(9)the payment of the Indebtedness or any security for the Indebtedness, or
both, may be subordinated to the right to payment or the security, or both, of
any other present or future creditor of Borrower;
(10)any payments made by Borrower to Lender may be applied to the Indebtedness
in such priority as Lender may determine; and
(11)any other terms of the Loan Documents may be modified as required by Lender.
(f)Borrower shall, at its own cost and expense, do all of the following:
(1)pay or satisfy any judgment or decree that may be entered against any
Indemnitee in any legal or administrative proceeding incident to any matters
against which Indemnitees are entitled to be indemnified under this Agreement;
(2)reimburse Indemnitees for any expenses paid or incurred in connection with
any matters against which Indemnitees are entitled to be indemnified under this
Agreement; and
(3)reimburse Indemnitees for any and all expenses, including reasonable fees and
out-of-pocket expenses of attorneys and expert witnesses, paid or incurred in
connection



Environmental Indemnity Agreement
Form 6085
Page 9
Fannie Mae
08-14
© 2014 Fannie Mae




--------------------------------------------------------------------------------




with the enforcement by Indemnitees of their rights under this Agreement, or in
monitoring and participating in any legal or administrative proceeding.
(g)The provisions of this Agreement shall be in addition to any and all other
obligations and liabilities that Borrower may have under applicable law or under
other Loan Documents, and each Indemnitee shall be entitled to indemnification
under this Agreement without regard to whether Lender or that Indemnitee has
exercised any rights against the Mortgaged Property or any other security,
pursued any rights against any guarantor, or pursued any other rights available
under the Loan Documents or applicable law. The obligation of Borrower to
indemnify the Indemnitees under this Agreement shall not be applicable to any
Prohibited Activities or Conditions or any other environmental contamination
that occurs after:
(1)the date of any Foreclosure Event, or
(2)if Borrower has a right under applicable law to physical possession or
control of the Mortgaged Property following the date of any Foreclosure Event,
the earlier of the date
(A)Lender takes physical possession and control of the Mortgaged Property, or
(B)Lender has the legal right to take physical possession and control of the
Mortgaged Property;
provided, however, that in any such event, Borrower (i) must have relinquished
physical possession and control of the Mortgaged Property as of such date, and
(ii) shall have the burden of providing evidence to Lender’s satisfaction that
any Prohibited Activities or Conditions or any other environmental contamination
occurred after such date.
9.
Event of Default.

Borrower understands that a default of its obligations under this Agreement that
is not cured after the expiration of all applicable notice and cure periods, if
any, shall be an Event of Default under the Loan Agreement (as provided in
Article 14 thereof), and that in addition to any remedies specified in this
Agreement, Lender shall be entitled to exercise all of its rights and remedies
under the Loan Agreement and other Loan Documents, however, the obligations
hereunder shall not be secured by the Security Instrument.
10.
Subrogation.

Borrower shall at its sole cost and expense take any and all reasonable actions,
including institution of legal action against third-parties, necessary or
appropriate to obtain reimbursement, payment or compensation from such persons
responsible for any Prohibited Activities or Conditions or for the presence of
any Hazardous Materials at, in, on, under or near the Mortgaged Property or
otherwise obligated by law to bear the cost of any of the foregoing. Indemnitees
shall be and hereby are subrogated to all of Borrower’s rights now or hereafter
in such actions, suits, claims, or proceedings arising out of or relating to any
Prohibited Activity or Condition or any Hazardous Materials.
11.
Termination of Indemnification Obligations.

Except as provided in Section 11(a), Section 11(b), and Section 11(c), upon full
performance by Borrower of all of its obligations under the Loan Documents,
including payment in full by



Environmental Indemnity Agreement
Form 6085
Page 10
Fannie Mae
08-14
© 2014 Fannie Mae




--------------------------------------------------------------------------------




Borrower of all Indebtedness pursuant to the terms of the Loan Documents, either
at the Maturity Date or by voluntary prepayment, Borrower shall have no
obligation to indemnify the Indemnitees from and after the date of the receipt
by Lender of payment in full of all Indebtedness under the Loan Documents (the
“Repayment Date”). Notwithstanding the foregoing:
(a)If the payment of all or any part of the Indebtedness by Borrower, any
Guarantor or any other Person should for any reason subsequently be declared to
be void or voidable under any state or federal law relating to creditors’
rights, including provisions of the Insolvency Laws relating to a Voidable
Transfer, and if Lender is required to repay or restore, in whole or in part,
any such Voidable Transfer, or elects to do so upon the advice of its counsel,
then this Agreement and the indemnification obligations of Borrower under this
Agreement shall automatically be revived, reinstated and restored, and shall
exist as though such Voidable Transfer had never been made and the Lien of the
Security Instrument not been released.
(b)The indemnification obligations of Borrower under this Agreement shall
survive payment in full of the Indebtedness with respect to any claims, suits,
orders, proceedings or actions existing as of the Repayment Date or which
subsequently come into existence prior to the date on which Lender repays or
restores, in whole or in part, any such Voidable Transfer as set forth in
Section 11(a).
(c)The obligation of Borrower to indemnify the Indemnitees under this Agreement,
as limited by Section 8(g), shall survive the occurrence of any Foreclosure
Event, even if, as a result of the occurrence of such Foreclosure Event, the
Indebtedness is paid or satisfied in full.
12.
Entity Representations.

Borrower represents and warrants that:
(a)Borrower has the full corporate, trust, limited liability company or
partnership power and authority, as applicable, to execute and deliver this
Agreement and to perform its obligations hereunder;
(b)the execution, delivery and performance of this Agreement by Borrower has
been duly and validly authorized;
(c)all requisite corporate, trust, limited liability company or partnership
action, as applicable has been taken by Borrower to make this Agreement valid
and binding upon Borrower, enforceable in accordance with its terms, except as
such enforceability may be limited by applicable Insolvency Laws or the exercise
of discretion by any court; and
(d)this Agreement constitutes a valid, legal and binding obligation of Borrower,
enforceable against it in accordance with the terms hereof, except as such
enforceability may be limited by applicable Insolvency Laws or the exercise of
discretion by any court.
13.
Waiver.

Borrower hereby waives and relinquishes:
(a)any right or claim of right to cause a marshaling of Borrower’s assets or to
cause any Indemnitee to proceed against any other Person or any of the security
for the Indebtedness before proceeding under this Agreement against Borrower;



Environmental Indemnity Agreement
Form 6085
Page 11
Fannie Mae
08-14
© 2014 Fannie Mae




--------------------------------------------------------------------------------




(b)all rights and remedies accorded by applicable law to indemnitors or
guarantors or sureties, except any rights of subrogation which Borrower may
have, provided that the indemnity provided for hereunder shall neither be
contingent upon the existence of any such rights of subrogation nor subject to
any actions, suits, claims, proceedings, orders or defenses whatsoever which may
be asserted in connection with the enforcement or attempted enforcement of such
subrogation rights including any actions, suits, claims, proceedings, or orders
that such subrogation rights were abrogated by any acts of any Indemnitee;
(c)the right to assert a counterclaim, other than a mandatory or compulsory
counterclaim, in any action or proceeding brought against or by any Indemnitee;
(d)notice of acceptance hereof and of any action taken or omitted in reliance
hereon;
(e)presentment for payment, demand of payment, protest or notice of nonpayment
or failure to perform or observe, or other proof, or notice or demand under this
Agreement;
(f)all homestead exemption rights against the obligations hereunder and the
benefits of any statutes of limitations or repose; and
(g)any limitation on the amount or type of damages, compensation or benefits
payable by or for Borrower under workers’ compensation acts, disability benefit
acts or other employee benefit acts.
Notwithstanding anything to the contrary contained herein, Borrower hereby
agrees to postpone the exercise of any rights of subrogation with respect to any
collateral securing the Indebtedness until the Indebtedness shall have been paid
in full. No delay by any Indemnitee in exercising any right, power or privilege
under this Agreement shall operate as a waiver of any such power, privilege or
right.
14.
Notices.

All notices, demands and other communications under or concerning this Agreement
shall be in writing and given in accordance with the provisions of Section 15.02
(Notice) of the Loan Agreement.
15.
Rights Cumulative.

The rights and remedies provided herein are cumulative and not exclusive of any
rights or remedies which Indemnitee has under the Note, the Loan Agreement, the
Security Instrument or any other Loan Document or would otherwise have at law or
in equity.
16.
Entire Agreement.

This Agreement constitutes the entire agreement of Borrower for the benefit of
Lender and supersedes any prior agreements with respect to the subject matter
hereof.
17.
No Modification Without Writing.

This Agreement may not be terminated or modified in any way nor can any right of
Lender or any obligation of Borrower be waived or modified, except by a writing
signed by Lender and Borrower.



Environmental Indemnity Agreement
Form 6085
Page 12
Fannie Mae
08-14
© 2014 Fannie Mae




--------------------------------------------------------------------------------




18.
Severability.

Each provision of this Agreement shall be interpreted so as to be effective and
valid under applicable law, but if any provision of this Agreement shall in any
respect be ineffective or invalid under such law, such ineffectiveness or
invalidity shall not affect the remainder of such provision or the remaining
provisions of this Agreement.
19.
Governing Law.

This Agreement shall be governed by and construed in accordance with the
substantive law of the Property Jurisdiction without regard to the application
of choice of law principles that would result in the application of the laws of
another jurisdiction.
20.
Jurisdiction.

Any controversy arising under or in relation to this Agreement shall be
litigated exclusively in the Property Jurisdiction without regard to conflict of
laws principles. The state and federal courts and authorities with jurisdiction
in the Property Jurisdiction shall have exclusive jurisdiction over all
controversies which shall arise under or in relation to this Agreement or any
other Loan Document. Borrower irrevocably consents to service, jurisdiction and
venue of such courts for any such litigation and waives any other venue to which
it might be entitled by virtue of domicile, habitual residence or otherwise.
21.
Successors and Assigns.

Subject to the terms of the Loan Agreement, no Borrower may transfer or assign
any of its rights or obligations under this Agreement without the prior written
consent of Lender. Subject to the foregoing, this Agreement shall be continuing,
irrevocable and binding on each Borrower and its successors and assigns and
shall inure to the benefit of Lender and the other Indemnitees, and Lender’s
successors and assigns, including to any transferee pursuant to a Foreclosure
Event.
22.
Time is of the Essence.

Borrower agrees that, with respect to each and every obligation and covenant
contained in this Agreement, time is of the essence.
23.
Joint and Several (or Solidary) Liability.

If more than one Person executes this Agreement as Borrower, the obligations of
such Persons shall be joint and several (solidary instead for purposes of
Louisiana law).
24.
Construction.

(a)The captions and headings of the sections of this Agreement are for
convenience only and shall be disregarded in construing this Agreement.
(b)Any reference in this Agreement to an “Exhibit” or “Schedule” or a “Section”
or an “Article” shall, unless otherwise explicitly provided, be construed as
referring, respectively, to an exhibit or schedule attached to this Agreement or
to a Section or Article of this Agreement.
(c)Any reference in this Agreement to a statute or regulation shall be construed
as referring to that statute or regulation as amended from time to time.



Environmental Indemnity Agreement
Form 6085
Page 13
Fannie Mae
08-14
© 2014 Fannie Mae




--------------------------------------------------------------------------------




(d)Use of the singular in this Agreement includes the plural and use of the
plural includes the singular.
(e)As used in this Agreement, the term “including” means “including, but not
limited to” or “including, without limitation,” and is for example only, and not
a limitation.
(f)Whenever Borrower’s knowledge is implicated in this Agreement or the phrase
“to Borrower’s knowledge” is used in this Agreement, Borrower’s knowledge or
such phrase(s) shall be interpreted to mean to the best of Borrower’s knowledge
after reasonable and diligent inquiry and investigation.
(g)Unless otherwise provided in this Agreement, if Lender’s designation,
determination, selection, estimate, action, approval or decision is required,
permitted or contemplated hereunder, such designation, determination, selection,
estimate, action, approval or decision shall be made or withheld in Lender’s
sole and absolute discretion.
(h)All references in this Agreement to a separate instrument or agreement shall
include such instrument or agreement as the same may be amended or supplemented
from time to time pursuant to the applicable provisions thereof.
25.
WAIVER OF TRIAL BY JURY.

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF BORROWER AND LENDER
(A) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE
ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, THAT IS TRIABLE OF
RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH
ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER
OF RIGHT TO TRIAL BY JURY IS GIVEN BY BORROWER AND LENDER, KNOWINGLY AND
VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.
IN WITNESS WHEREOF, Borrower has signed and delivered this Agreement under seal
(where applicable) or has caused this Agreement to be signed and delivered under
seal (where applicable) by its duly authorized representative. Where applicable
law so provides, Borrower intends that this Agreement shall be deemed to be
signed and delivered as a sealed instrument.


[Remainder of Page Intentionally Blank]



Environmental Indemnity Agreement
Form 6085
Page 14
Fannie Mae
08-14
© 2014 Fannie Mae




--------------------------------------------------------------------------------




BORROWER:


STAR MCGINNIS FERRY, LLC, a Delaware limited liability company


By:
Steadfast Apartment Advisor, LLC, a Delaware limited liability company, its
Manager



By:
/s/ Kevin J. Keating
 
Kevin J. Keating
 
Treasurer
















Environmental Indemnity Agreement
Form 6085
Page 15
Fannie Mae
08-14
© 2014 Fannie Mae




--------------------------------------------------------------------------------




EXHIBIT A
TO
ENVIRONMENTAL INDEMNITY AGREEMENT
Description of the Land
Tract I:

4025 McGinnis Ferry Road, Suwanee, Georgia 30024
Legal Description Phase I & II (Lot A)

All that tract of land in Land Lots 237 and 238 of the 7th District, Gwinnett
County, City of Suwanee, Georgia, described as follows:

To find the True Point of Beginning, commence at a concrete right-of-way marker
located at the intersection of the northwest right-of-way line of Scales Road
(as established by right-of-way plans, Project No. 7023, Sheet No. 251, Drawing
No. RW-05, dated November 11, 1997, with the northeast right-of-way line of
McGinnis Ferry Road (variable right-of-way); running thence along the northeast
right-of-way line of McGinnis Ferry Road the following courses and distances:
(1) North 59 degrees 33 minutes 52 seconds West 140.93 feet to a 1/2-inch rebar
set, and (2) along the arc of a curve to the left (which arc is subtended by a
chord having a bearing and distance of North 64 degrees 47 minutes 41 seconds
West 406.41 feet) 406.73 feet to a 1/2-inch rebar set and the True Point of
Beginning; from the True Point of Beginning as thus established, thence, leaving
said right-of-way line, North 20 degrees 32 minutes 25 seconds East 86.61 feet
to a 1/2-inch rebar set; thence along the arc of a curve to the right (which arc
is subtended by a chord having a bearing and distance of North 31 degrees 02
minutes 59 seconds East 155.22 feet) 156.31 feet to a 1/2-inch rebar set; thence
along the arc of a curve to the right (which arc is subtended by a chord having
a bearing and distance of North 52 degrees 18 minutes 13 seconds East 80.88
feet) 81.25 feet to a 1/2-inch rebar set; thence along the arc of a curve to the
left (which arc is subtended by a chord having a bearing and distance of North
27 degrees 35 minutes 57 seconds East 104.56 feet) 111.04 feet to a 1/2-inch
rebar set; thence along the arc of a curve to the right (which arc is subtended
by a chord having a bearing and distance of North 17 degrees 56 minutes 07
seconds East, 33.23 feet) 34.27 feet to a 1/2-inch rebar set; thence North 42
degrees 28 minutes 37 seconds East 614.08 feet to a 1/2-inch rebar set; thence
North 77 degrees 52 minutes 35 seconds East 489.70 feet to a 1/2-inch rebar set;
thence North 31 degrees 44 minutes 03 seconds East 243.57 feet to a 1/2-inch
rebar set; thence North 47 degrees 15 minutes 17 seconds West 854.61 feet to a
1/2-inch rebar set; thence North 78 degrees 50 minutes 22 seconds West 82.72
feet to a 1/2-inch rebar set; thence South 39 degrees 44 minutes 14 seconds West
466.42 feet to a 1/2-inch rebar set; thence South 53 degrees 45 minutes 59
seconds West 1001.42 feet to a 1/2-inch rebar set; thence North 36 degrees 14
minutes 01 second West 364.33 feet to a 1/2-inch rebar set; thence South 69
degrees 08 minutes 21 seconds West 144.34 feet to a point; thence South 86
degrees 56 minutes 33 seconds West 141.74 feet to a point; thence North 30
degrees 56 minutes 24 seconds West 34.94 feet to a point; thence South 59
degrees 03 minutes 00 seconds West 418.39 feet to a 1/2-inch rebar set on the
northeast right-of-way line of said McGinnis Ferry Road; thence along the
northeast right-of-way line of McGinnis Ferry Road the following courses and
distances: (1) South 43 degrees 45 minutes 44 seconds East 54.15 feet to a
point, (2) South 46 degrees 37 minutes 50 seconds East 509.57 feet to a right of
way marker, (3) along the arc of a curve to the left (which arc is subtended by
a chord having a bearing and distance of South 51 degrees 11 minutes 35 seconds
East 170.88 feet) 171.06 feet to a point, (4) along the arc of a curve to the
left (which arc is subtended by a chord having a bearing and distance of South
56 degrees 44 minutes 36 seconds East 36.42 feet) 36.42 feet to a 1/2-inch rebar
set, (5) along the arc of a curve to the left (which arc is subtended by a chord
having a bearing and distance of South 64 degrees 15 minutes 36 seconds East
244.04 feet) 244.57 feet to a point, (6) South 70 degrees 48 minutes 11 seconds
East 93.22 feet to a point, (7) South 70 degrees 48 minutes 11 seconds East
476.63 feet to a point, and (8) along the arc of a curve to the right (which arc
is subtended by a chord having a bearing and distance of South 69 degrees 47
minutes 14 seconds East 105.56 feet) 105.57 feet to the True Point of Beginning,
said tract containing approximately 44.21 acres.

Parcel Two:




Environmental Indemnity Agreement
Form 6085
Page A-1
Fannie Mae
08-14
© 2014 Fannie Mae




--------------------------------------------------------------------------------





Together With those non-exclusive easements and other rights and interests
appurtenant to the above-described Parcel One created and/or granted in and
pursuant to that certain Reciprocal Easement and Covenant Agreement dated June
15, 2000, between C/M I, LLC and C/M III, LLC, recorded in Deed Book 20740, Page
87, Gwinnett County, Georgia records.

Tract II:

Legal Description Phase III (Lot B)

All that tract of land in Land Lots 237 and 238 of the 7th District, Gwinnett
County, City of Suwanee, Georgia, described as follows:

To find the True Point of Beginning, commence at a concrete right-of-way marker
located at the intersection of the northwest right-of-way line of Scales Road
(as established by right-of-way plans, Project No. 7023, Sheet No. 251, Drawing
No. RW-05, dated November 11, 1997, with the northeast right-of-way line of
McGinnis Ferry Road (variable right-of-way); running thence along the northeast
right-of-way line of McGinnis Ferry Road, North 59 degrees 33 minutes 52 seconds
West 140.93 feet to a 1/2-inch rebar set and the True Point of Beginning; from
the True Point of Beginning as thus established, continuing thence along the
northeast right-of-way line of McGinnis Ferry Road along the arc of a curve to
the left (which arc is subtended by a chord having a bearing and distance of
North 64 degrees 47 minutes 41 seconds West 406.41 feet) 406.73 feet to a
1/2-inch rebar set; thence, leaving said right-of-way line, North 20 degrees 32
minutes 25 seconds East 86.61 feet to a 1/2-inch rebar set; thence along the arc
of a curve to the right (which arc is subtended by a chord having a bearing and
distance of North 31 degrees 02 minutes 59 seconds East 155.22 feet) 156.31 feet
to a 1/2-inch rebar set; thence along the arc of a curve to the right (which arc
is subtended by a chord having a bearing and distance of North 52 degrees 18
minutes 13 seconds East 80.88 feet) 81.25 feet to a 1/2-inch rebar set; thence
along the arc of a curve to the left (which arc is subtended by a chord having a
bearing and distance of North 27 degrees 35 minutes 57 seconds East 104.56 feet)
111.04 feet to a 1/2-inch rebar set; thence along the arc of a curve to the
right (which arc is subtended by a chord having a bearing and distance of North
17 degrees 56 minutes 07 seconds East, 33.23 feet) 34.27 feet to a 1/2-inch
rebar set; thence North 42 degrees 28 minutes 37 seconds East 614.08 feet to a
1/2-inch rebar set; thence North 77 degrees 52 minutes 35 seconds East 489.70
feet to a 1/2-inch rebar set; thence North 31 degrees 44 minutes 03 seconds East
243.57 feet to a 1/2-inch rebar set; thence North 47 degrees 15 minutes 17
seconds West 854.61 feet to a 1/2-inch rebar set; thence North 78 degrees 50
minutes 22 seconds West 82.72 feet to a 1/2-inch rebar set; thence South 39
degrees 44 minutes 14 seconds West 466.42 feet to a 1/2-inch rebar set; thence
South 53 degrees 45 minutes 59 seconds West 1001.42 feet to a 1/2-inch rebar
set; thence North 36 degrees 14 minutes 01 second West 364.33 feet to a 1/2-inch
rebar set; thence North 69 degrees 10 minutes 51 seconds East 18.66 feet to a
1/2-inch rebar set; thence South 86 degrees 53 minutes 16 seconds East 190.34
feet to a 1/2-inch rebar found; thence North 31 degrees 47 minutes 49 seconds
West 36.71 feet to a 1/2-inch rebar found; thence North 31 degrees 23 minutes 29
seconds West 134.27 feet to a 1/2-inch rebar found; thence North 53 degrees 45
minutes 04 seconds East 880.42 feet to a 1/2-inch rebar found; thence South 30
degrees 15 minutes 00 seconds East 230.29 feet to a 1/2-inch rebar found; thence
North 39 degrees 40 minutes 36 seconds East 392.49 feet to a 1/2-inch rebar
found; thence South 78 degrees 50 minutes 27 seconds East 1199.31 feet to a
1/2-inch rebar found; thence South 47 degrees 14 minutes 52 seconds East 376.74
feet to a 1/2-inch rebar found; thence North 46 degrees 18 minutes 48 seconds
East 74.95 feet to a 1/2-inch rebar set; thence South 40 degrees 07 minutes 34
seconds East 30.00 feet to a 1/2-inch rebar set, said 1/2-inch rebar set being
located at or near the centerline of Scales Road; thence along the centerline of
Scales Road, the following courses and distances: (1) along the arc of a curve
to the left (which arc is subtended by a chord having a bearing and distance of
South 38 degrees 46 minutes 09 seconds West 220.78 feet) 222.17 feet to a point,
(2) South 27 degrees 39 minutes 26 seconds West 185.53 feet to a point, (3)
along the arc of a curve to the right (which arc is subtended by a chord having
a bearing and distance of South 35 degrees 55 minutes 26 seconds West 274.60
feet) 275.55 feet to a point, (4) South 44 degrees 11 minutes 26 seconds West
321.03 feet to a point; thence leaving said centerline North 45 degrees 48
minutes 34 seconds West 25.00 feet to a point; thence South 44 degrees 11
minutes 26 seconds West 45.40 feet to a point; thence South 59 degrees 41
minutes 55 seconds West 39.97 feet to a point; thence along the arc of a curve
to the right (which arc is subtended by a chord having a bearing and distance of
South 49 degrees 02 minutes 28 seconds West 369.55 feet) 370.15 feet to a point;
thence South 35 degrees 15



Environmental Indemnity Agreement
Form 6085
Page A-2
Fannie Mae
08-14
© 2014 Fannie Mae




--------------------------------------------------------------------------------




minutes 05 seconds East 10.50 feet to a point; thence along the arc of a curve
to the right (which arc is subtended by a chord having a bearing and distance of
South 55 degrees 44 minutes 41 seconds West 68.80 feet) 68.81 feet to a point;
thence South 56 degrees 47 minutes 16 seconds West 190.60 feet to a point;
thence along the arc of a curve to the left (which are is subtended by a chord
having a bearing and distance of South 43 degrees 32 minutes 48 seconds West
110.73 feet) 110.86 feet to a point; thence along the arc of a curve to the left
(which arc is subtended by a chord having a bearing and distance of South 52
degrees 59 minutes 26 seconds West 178.55 feet) 178.62 feet to a 1/2-inch rebar
set; thence along the arc of a curve to the left (which arc is subtended by a
chord having a bearing and distance of South 48 degrees 11 minutes 39 seconds
West 141.31 feet) 141.34 feet to a 1/2-inch rebar set; thence South 47 degrees
43 minutes 25 seconds West 72.68 feet to a 1/2-inch rebar set; thence along the
arc of a curve to the left (which arc is subtended by a chord having a bearing
and distance of South 40 degrees 36 minutes 18 seconds West 27.55 feet), 27.68
feet to the True Point of Beginning, said tract containing approximately 42.21
acres.

Together With a non-exclusive right, title and interest in and to the easements
appurtenant to the above described tract created in that certain Reciprocal
Easement and Covenant Agreement dated June 15, 2000, between C/M I, LLC and C/M
III, LLC, recorded in Deed Book 20740, Page 87, Gwinnett County, Georgia
records.

The aforesaid described land is also described per survey prepared by B.F. Dyer
& Henning Inc. dated JULY 28, 2014 and known as Job No. DH1406 as follows:

Tract I:

ALL THAT TRACT of land in Land Lots 237 and 238 of the 7th District, Gwinnett
County, City of Suwanee, Georgia, described as follows:

TO FIND THE TRUE POINT OF BEGINNING, commence at an iron pin set at the
intersection of the northwest right-of-way line of Scales Road (as established
by right-of-way plans, Project No. 7023, Sheet No. 251, Drawing No. RW-05, dated
November 11, 1997, with the northeast right-of-way line of McGinnis Ferry Road
(variable right-of-way); running thence along the northeast right-of-way line of
McGinnis Ferry Road the following courses and distances: (1) North 59 degrees 33
minutes 52 seconds West 140.93 feet to a 1/2-inch rebar set, and (2) along the
arc of a curve to the left (which arc is subtended by a chord having a bearing
and distance of North 64 degrees 47 minutes 41 seconds West 406.41 feet) 406.73
feet to a 1/2-inch rebar set and the TRUE POINT OF BEGINNING; from the TRUE
POINT OF BEGINNING as thus established, thence, leaving said right-of-way line,
North 20 degrees 32 minutes 25 seconds East 86.61 feet to a 1/2-inch rebar set;
thence along the arc of a curve to the right (which arc is subtended by a chord
having a bearing and distance of North 31 degrees 02 minutes 59 seconds East
155.22 feet) 156.31 feet to a 1/2-inch rebar set; thence along the arc of a
curve to the right (which arc is subtended by a chord having a bearing and
distance of North 52 degrees 18 minutes 13 seconds East 80.88 feet) 81.25 feet
to a 1/2 inch rebar set; thence along the arc of a curve to the left (which arc
is subtended by a chord having a bearing and distance of North 27 degrees 35
minutes 57 seconds East 104.56 feet) 111.04 feet to a 1/2-inch rebar set; thence
along the arc of a curve to the right (which arc is subtended by a chord having
a bearing and distance of North 17 degrees 56 minutes 07 seconds East, 33.23
feet) 34.27 feet to a 1/2-inch rebar set; thence North 42 degrees 28 minutes 37
seconds East 614.08 feet to a 1/2-inch rebar set; thence North 77 degrees 52
minutes 35 seconds East 489.70 feet to a 1/2-inch rebar set; thence North 31
degrees 44 minutes 03 seconds East 243.57 feet to a 1/2-inch rebar set; thence
North 47 degrees 15 minutes 17 seconds West 854.61 feet to a 1/2-inch rebar set;
thence North 78 degrees 50 minutes 22 seconds West 82.72 feet to a 1/2-inch
rebar set; thence South 39 degrees 44 minutes 14 seconds West 466.42 feet to a
1/2-inch rebar set; thence South 53 degrees 45 minutes 59 seconds West 1001.42
feet to a 1/2-inch rebar set; thence North 36 degrees 14 minutes 01 second West
364.33 feet to a 1/2-inch rebar set; thence South 69 degrees 08 minutes 21
seconds West 144.34 feet to a point; thence South 86 degrees 56 minutes 33
seconds West 141.74 feet to a point; thence North 30 degrees 56 minutes 24
seconds West 34.94 feet to a point; thence South 59 degrees 03 minutes 00
seconds West 418.39 feet to a 1/2-inch rebar set on the northeast right-of-way
line of said McGinnis Ferry Road; thence along the northeast right-of-way line
of McGinnis Ferry Road the following courses and distances: (1) South 43 degrees
45 minutes 44 seconds East 54.15 feet to a point, (2) South 46 degrees 37
minutes 50 seconds East 509.57 feet to a right of way marker, (3) along the arc
of a curve to the left (which arc is subtended by a chord having a bearing and
distance of South 51 degrees 11 minutes



Environmental Indemnity Agreement
Form 6085
Page A-3
Fannie Mae
08-14
© 2014 Fannie Mae




--------------------------------------------------------------------------------




35 seconds East 170.88 feet) 171.06 feet to a point, (4) along the arc of a
curve to the left (which arc is subtended by a chord having a bearing and
distance of South 56 degrees 44 minutes 36 seconds East 36.42 feet) 36.42 feet
to a 1/2-inch rebar set, (5) along the arc of a curve to the left (which arc is
subtended by a chord having a bearing and distance of South 64 degrees 15
minutes 36 seconds East 244.04 feet) 244.57 feet to a point, (6) South 70
degrees 48 minutes 11 seconds East 93.22 feet to a point, (7) South 70 degrees
48 minutes 11 seconds East 476.63 feet to a point, and (8) along the arc of a
curve to the right (which arc is subtended by a chord having a bearing and
distance of South 69 degrees 47 minutes 14 seconds East 105.56 feet) 105.57 feet
to the TRUE POINT OF BEGINNING, said tract containing approximately 44.21 acres.

Tract II:

ALL THAT TRACT of land in Land Lots 237 and 238 of the 7th District, Gwinnett
County, City of Suwanee, Georgia, described as follows:

TO FIND THE TRUE POINT OF BEGINNING, commence at an iron pin set at the
intersection of the northwest right-of-way line of Scales Road (as established
by right-of-way plans, Project No. 7023, Sheet No. 251, Drawing No. RW-05, dated
November 11, 1997, with the northeast right-of-way line of McGinnis Ferry Road
(variable right-of-way); running thence along the northeast right-of-way line of
McGinnis Ferry Road, North 59 degrees 33 minutes 52 seconds West 140.93 feet to
a 1/2-inch rebar set and the TRUE POINT OF BEGINNING; from the TRUE POINT OF
BEGINNING as thus established, continuing thence along he northeast right-of-way
line of McGinnis Ferry Road along the arc of a curve to the left (which arc is
subtended by a chord having a bearing and distance of North 64 degrees 47
minutes 41 seconds West 406.41 feet) 406.73 feet to a 1/2-inch rebar set;
thence, leaving said right-of-way line, North 20 degrees 32 minutes 25 seconds
East 86.61 feet to a 1/2-inch rebar set; thence along the arc of a curve to the
right (which arc is subtended by a chord having a bearing and distance of North
31 degrees 02 minutes 59 seconds East 155.22 feet) 156.31 feet to a 1/2-inch
rebar set; thence along the arc of a curve to the right (which arc is subtended
by a chord having a bearing and distance of North 52 degrees 18 minutes 13
seconds East 80.88 feet) 81.25 feet to a 1/2-inch rebar set; thence along the
arc of a curve to the left (which arc is subtended by a chord having a bearing
and distance of North 27 degrees 35 minutes 57 seconds East 104.56 feet) 111.04
feet to a 1/2-inch rebar set; thence along the arc of a curve to the right
(which arc is subtended by a chord having a bearing and distance of North 17
degrees 56 minutes 07 seconds East, 33.23 feet) 34.27 feet to a 1/2-inch rebar
set; thence North 42 degrees 28 minutes 37 seconds East 614.08 feet to a
1/2-inch rebar set; thence North 77 degrees 52 minutes 35 seconds East 489.70
feet to a 1/2-inch rebar set; thence North 31 degrees 44 minutes 03 seconds East
243.57 feet to a 1/2-inch rebar set; thence North 47 degrees 15 minutes 17
seconds West 854.61 feet to a 1/2-inch rebar set; thence North 78 degrees 50
minutes 22 seconds West 82.72 feet to a 1/2-inch rebar set; thence South 39
degrees 44 minutes 14 seconds West 466.42 feet to a 1/2 inch rebar set; thence
South 53 degrees 45 minutes 59 seconds West 1001.42 feet to a 1/2-inch rebar
set; thence North 36 degrees 14 minutes 01 second West 364.33 feet to a 1/2-inch
rebar set; thence North 69 degrees 10 minutes 51 seconds East 18.66 feet to a
1/2-inch rebar set; thence South 86 degrees 53 minutes 16 seconds East 190.34
feet to a 1/2-inch rebar found; thence North 31 degrees 47 minutes 49 seconds
West 36.71 feet to a 1/2-inch rebar found; thence North 31 degrees 23 minutes 29
seconds West 134.27 feet to a 1/2-inch rebar found; thence North 53 degrees 45
minutes 04 seconds East 880.42 feet to a 1/2-inch rebar found; thence South 30
degrees 15 minutes 00 seconds East 230.29 feet to a 1/2-inch rebar found; thence
North 39 degrees 40 minutes 36 second East 392.49 feet to a 1/2-inch rebar
found; thence South 78 degrees 50 minutes 27 seconds East 1199.31 feet to a
1/2-inch rebar found; thence South 47 degrees 14 minutes 52 seconds East 376.74
feet to a 1/2-inch rebar found; thence North 46 degrees 18 minutes 48 seconds
East 74.95 feet to a 1/2-inch rebar set; thence South 40 degrees 07 minutes 34
seconds East 30.00 feet to a 1/2-inch rebar set, said 1/2-inch rebar set being
located at or near the centerline of Scales Road; thence along the centerline of
Scales Road, the following courses and distances: (1) along the arc of a curve
to the left (which arc is subtended by a chord having a bearing and distance of
South 38 degrees 46 minutes 09 seconds West 220.78 feet) 222.17 feet to a point,
(2) South 27 degrees 39 minutes 26 seconds West 185.53 feet to a point, (3)
along the arc of a curve to the right (which arc is subtended by a chord having
a bearing and distance of South 35 degrees 55 minutes 26 seconds West 274.60
feet) 275.55 feet to a point, (4) South 44 degrees 11 minutes 26 seconds West
321.03 feet to a point; thence leaving said centerline North 45 degrees 48
minutes 34 seconds West 25.00 feet to a point; thence South 44 degrees 11
minutes 26 seconds West 45.40 feet to a point; thence South 59 degrees 41
minutes 55 seconds West 39.97 feet to a point; thence along the arc of a curve
to the right (which arc is subtended



Environmental Indemnity Agreement
Form 6085
Page A-4
Fannie Mae
08-14
© 2014 Fannie Mae




--------------------------------------------------------------------------------




by a chord having a bearing and distance of South 49 degrees 02 minutes 28
seconds West 369.55 feet) 370.15 feet to a point; thence South 35 degrees 15
minutes 05 seconds East 10.50 feet to a point; thence along the arc of a curve
to the right (which arc is subtended by a chord having a bearing and distance of
South 55 degrees 44 minutes 41 seconds West 68.80 feet) 68.81 feet to a point;
thence South 56 degrees 47 minutes 16 seconds West 190.60 feet to a point;
thence along the arc of a curve to the left (which arc is subtended by a chord
having a bearing and distance of South 43 degrees 32 minutes 48 seconds West
110.73 feet) 110.86 feet to a point; thence along the arc of a curve to the left
(which arc is subtended by a chord having a bearing and distance of South 52
degrees 59 minutes 26 seconds West 178.55 feet) 178.62 feet to a 1/2 -inch rebar
set; thence along the arc of a curve to the left (which arc is subtended by a
chord having a bearing and distance of South 48 degrees 11 minutes 39 seconds
West 141.31 feet) 141.34 feet to a 1/2-inch rebar set; thence South 47 degrees
43 minutes 25 seconds West 72.68 feet to a 1/2-inch rebar set; thence along the
arc of a curve to the left (which arc is subtended by a chord having a bearing
and distance of South 40 degrees 36 minutes 18 seconds West 27.55 feet), 27.68
feet to the TRUE POINT OF BEGINNING, said tract containing approximately 42.21
acres.

Tracts I and II being further described as:

ALL THAT TRACT of land in Land Lots 237 and 238 of the 7th District, Gwinnett
County, City of Suwanee, Georgia, described as follows:

TO FIND THE TRUE POINT OF BEGINNING, commence at an iron pin set at the
intersection of the northwest right-of-way line of Scales Road (as established
by right-of-way plans, Project No. 7023, Sheet No. 251, Drawing No. RW-05, dated
November 11, 1997, with the northeast right-of-way line of McGinnis Ferry Road
(variable right-of-way); running thence along the northeast right-of-way line of
McGinnis Ferry Road, North 59 degrees 33 minutes 52 seconds West 140.93 feet to
a 1/2-inch rebar set and the TRUE POINT OF BEGINNING; from the TRUE POINT OF
BEGINNING as thus established, continuing thence along the northeast
right-of-way line of McGinnis Ferry Road along the arc of a curve to the left
(which arc is subtended by a chord having a bearing and distance of North 64
degrees 47 minutes 41 seconds West 406.41 feet) 406.73 feet to a 1/2-inch rebar
set; thence, leaving said right-of-way line, North 20 degrees 32 minutes 25
seconds thence along the northeast right-of-way line of McGinnis Ferry Road the
following courses and distances: (1) North 70 degrees 48 minutes 11 seconds West
476.63 feet to a point, and (8) along the arc of a curve to the left (which arc
is subtended by a chord having a bearing and distance of North 69 degrees 47
minutes 14 seconds West 105.56 feet) 105.57 feet to a point; thence (2) North 70
degrees 48 minutes 11 seconds West 93.22 feet to a point; thence (3) along the
arc of a curve to the right (which arc is subtended by a chord having a bearing
and distance of North 64 degrees 15 minutes 36 seconds West 244.04 feet) 244.57
feet to a point, thence (4) along the arc of a curve to the right (which arc is
subtended by a chord having a bearing and distance of North 56 degrees 44
minutes 36 seconds West 36.42 feet) 36.42 feet to a 1/2-inch rebar set, thence
(5) along the arc of a curve to the right (which arc is subtended by a chord
having a bearing and distance of North 51 degrees 11 minutes 35 seconds West
170.88 feet) 171.06 feet to a point, thence (6) North 46 degrees 37 minutes 50
seconds West 509.57 feet to a right of way marker thence (7) North 43 degrees 45
minutes 44 seconds West 54.15 feet to a 1/2-inch rebar set on the northeast
right-of-way line of said McGinnis Ferry Road; thence leaving said right of way
North 59 degrees 03 minutes 00 seconds East 418.39 feet to a point; thence South
30 degrees 56 minutes 24 seconds East 34.94 feet to a point; thence North 86
degrees 56 minutes 33 seconds East 141.74 feet to a point; thence North 69
degrees 08 minutes 21 seconds East 144.34 feet to a point; thence North 69
degrees 10 minutes 51 seconds East 18.66 feet to a 1/2-inch rebar set; thence
South 86 degrees 53 minutes 16 seconds East 190.34 feet to a 1/2-inch rebar
found; thence North 31 degrees 47 minutes 49 seconds West 36.71 feet to a
1/2-inch rebar found; thence North 31 degrees 23 minutes 29 seconds West 134.27
feet to a 1/2-inch rebar found; thence North 53 degrees 45 minutes 04 seconds
East 880.42 feet to a 1/2-inch rebar found; thence South 30 degrees 15 minutes
00 seconds East 230.29 feet to a 1/2-inch rebar found; thence North 39 degrees
40 minutes 36 seconds East 392.49 feet to a 1/2-inch rebar found; thence South
78 degrees 50 minutes 27 seconds East 1199.31 feet to a 1/2-inch rebar found;
thence South 47 degrees 14 minutes 52 seconds East 376.74 feet to a 1/2-inch
rebar found; thence North 46 degrees 18 minutes 48 seconds East 74.95 feet to a
1/2-inch rebar set; thence South 40 degrees 07 minutes 34 seconds East 30.00
feet to a 1/2-inch rebar set, said 1/2-inch rebar set being located at or near
the centerline of Scales Road; thence along the centerline of Scales Road, the
following courses and distances: (1) along the arc of a curve to the left (which
arc is subtended by a chord having a bearing and distance of South 38 degrees 46
minutes 09 seconds West 220.78 feet) 222.17 feet to a point, (2) South 27
degrees



Environmental Indemnity Agreement
Form 6085
Page A-5
Fannie Mae
08-14
© 2014 Fannie Mae




--------------------------------------------------------------------------------




39 minutes 26 seconds West 185.53 feet to a point, (3) along the arc of a curve
to the right (which arc is subtended by a chord having a bearing and distance of
South 35 degrees 55 minutes 26 seconds West 274.60 feet) 275.55 feet to a point,
(4) South 44 degrees 11 minutes 26 seconds West 321.03 feet to a point; thence
leaving said centerline North 45 degrees 48 minutes 34 seconds West 25.00 feet
to a point; thence South 44 degrees 11 minutes 26 seconds West 45.40 feet to a
point; thence South 59 degrees 41 minutes 55 seconds West 39.97 feet to a point;
thence along the arc of a curve to the right (which arc is subtended by a chord
having a bearing and distance of South 49 degrees 02 minutes 28 seconds West
369.55 feet) 370.15 feet to a point; thence South 35 degrees 15 minutes 05
seconds East 10.50 feet to a point; thence along the arc of a curve to the right
(which arc is subtended by a chord having a bearing and distance of South 55
degrees 44 minutes 41 seconds West 68.80 feet) 68.81 feet to a point; thence
South 56 degrees 47 minutes 16 seconds West 190.60 feet to a point; thence along
the arc of a curve to the left (which arc is subtended by a chord having a
bearing and distance of South 43 degrees 32 minutes 48 seconds West 110.73 feet)
110.86 feet to a point; thence along the arc of a curve to the left (which arc
is subtended by a chord having a bearing and distance of South 52 degrees 59
minutes 26 seconds West 178.55 feet) 178.62 feet to a 1/2 -inch rebar set;
thence along the arc of a curve to the left (which arc is subtended by a chord
having a bearing and distance of South 48 degrees 11 minutes 39 seconds West
141.31 feet) 141.34 feet to a 1/2-inch rebar set; thence South 47 degrees 43
minutes 25 seconds West 72.68 feet to a 1/2-inch rebar set; thence along the arc
of a curve to the left (which arc is subtended by a chord having a bearing and
distance of South 40 degrees 36 minutes 18 seconds West 27.55 feet), 27.68 feet
to the TRUE POINT OF BEGINNING, said total tract containing approximately 86.42
acres.







Environmental Indemnity Agreement
Form 6085
Page A-6
Fannie Mae
08-14
© 2014 Fannie Mae


